Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This final office action is a response to the applicant amendment and remarks filed June 17th, 2022.
Claims 1 and 3-18 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites that “the internal pressure change rate includes a residual amount of electricity in the energy storage device”.  As presented in the claims, it is unclear how a change rate is able to include an electricity amount.
Claims 13 and 18 contain language similar to claim 6, and are rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 9, 11, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Stefanopoulou et al. US 2021/0197691 A1 (“Stefanopoulou”).
As to claim 1, Stefanopoulou discloses an energy storage apparatus comprising: 
an energy storage device including a negative electrode that contains a carbon material and a silicon material (Paragraphs 28 and 32 – e.g., a battery, which may have a negative electrode made of silicon carbon); and 
a measuring section for measuring an internal pressure change rate of the energy storage device (Paragraphs 28 and 36 – e.g., pressure sensor, which measures force over time); and
a transmitting section for transmitting a signal when the internal pressure change rate measured by the measuring section:
reaching or exceeding a prescribed threshold; or 
staring to rise (Paragraphs 31 or 35-37 – e.g., warning or diagnostic signals based on the pressure readings).
As to claim 4, Stefanopoulou discloses the apparatus of claim 1.  Stefanopoulou further discloses performing discharge while the internal pressure change rate of the energy storage device is measured (Paragraphs 33 or 39 – e.g., readings may be taken during charge or discharge).
Claims 9, 11, 14, and 16 recite elements similar to claims 1 and 4, and are rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefanopoulou as applied to claim 1, 9, or 14 above, and further in view of Kamo et al. US 2017/0288216 A1 (“Kamo”).
As to claim 3, Stefanopoulou discloses the apparatus of claim 1, including a negative electrode which may be made of silicon carbon.  Stefanopoulou does not explicitly disclose the mass proportion of claim 3.  However, the missing element is well known in the art because while teaching a negative electrode active material, Kamo discloses a negative electrode with silicon and carbon materials with a silicon compound mass ratio of 5-90% of the total of the silicon and carbon materials (Kamo Paragraph 142), and that a higher ratio of carbon (i.e., a lower ratio of silicon) increases efficiency and energy density (Kamo Paragraph 143).  It would have been obvious to one having ordinary skill in the art at the time the invention was made that to have a proportion of the silicon material 10% by mass or less in a total of the carbon material and the silicon material because doing so was well known in the art of negative battery electrodes, and would allow for a more efficient and/or smaller battery.
Claims 10 and 15 recite elements similar to claim 3, and are rejected for the same reasons.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefanapoulou.
As to claim 7, Stefanopoulou discloses the apparatus of claim 1.  Stefanapoulou does not explicitly disclose a first display part configured to allow a user to complete a discharge and charge the energy storage apparatus based on the signal of the transmitting section.  However, Steffanapoulou does teach outputting information to a user (Steffanoupoulou Abstract or Paragraph 13), as well as control of a battery in a vehicle or consumer electronics device (Steffanoupoulou Paragraph 34) and specific battery testing done experimentally (Paragraphs 44-61).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a display part configured to allow a user to complete a discharge and charge the energy storage apparatus based on the signal of the transmitting section because doing so would allow a user to more easily control the device for everyday use or testing.
As to claim 8, Stefanopoulou discloses the apparatus of claim 1.  Stefanapoulou does not explicitly disclose a first display part configured to allow a user to complete a discharge of the carbon material based on the signal of the transmitting section.  However, Steffanapoulou does teach outputting information to a user (Steffanoupoulou Abstract or Paragraph 13), as well as control of a battery in a vehicle or consumer electronics device (Steffanoupoulou Paragraph 34) and specific battery testing done experimentally (Paragraphs 44-61).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a first display part configured to allow a user to complete a discharge of the carbon material based on the signal of the transmitting section because doing so would allow a user to more easily control the device for everyday use or testing.
Allowable Subject Matter
Claims 5, 12 ,and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not teach or suggest an apparatus having the combination of elements in the claims including, among other elements, the measurement and analysis of the partial derivative calculations of internal pressure of claim 5, in combination with the storage and measurement elements of the claims.
Response to Amendment and Arguments
Applicant’s amendment and remarks filed 6/17/22 have been considered.  After consideration of the amendment and arguments, the examiner has found that the prior art still discloses the elements of some of the amended claims.  Therefore, the previous rejections have been updated in response to the amendment above, with additional explanation below.  New claims 5, 12, and 17 have been indicated as containing allowable subject matter.  New rejections of new claims 6-11, 13-16, and 18 have also been added.
Regarding claim 1, and similar language in new claims 9 and 14, the applicant argued that Stefanopoulou does not disclose transmitting a signal based on internal pressure change rate reaching or exceeding a prescribed threshold or starting to rise.  The examiner responds that Steffanopoulou’s Paragraphs 31 or 35-37 teach warning or diagnostic signals based on the pressure readings.  These signals may be considered to be “based on” internal pressure change rate readings because they are sent according to a state of health which is determined based on force readings.  The battery is regularly monitored so measurements are taken regularly, and diagnostic signals may therefore be interpreted as being sent based on however the observed internal pressure change is behaving.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808. The examiner can normally be reached M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYCE M AISAKA/Primary Examiner, Art Unit 2851